Citation Nr: 0626667	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

2.  Entitlement to service connection for bilateral 
chondromalacia. 

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February and November 2002 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In her statement of May 2001, the veteran appears to claim an 
increased rating for plantar fasciitis with shin splints.  In 
her August 2004 substantive appeal, she raises the issue of 
an earlier effective date for her service connected migraine 
headaches, currently evaluated as 30 percent disabling. These 
issues are not ripe for appellate adjudication and are 
referred to the RO for appropriate action.

The issues of service connection for a back disorder and 
tinea pedis, and an increased evaluation for migraine 
headaches are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in April 1997 denied service 
connection for a back disorder; the rating decision became 
final in the absence of a timely filed notice of disagreement 
and substantive appeal.

2.  The evidence that has been received since the April 1997 
rating decision denial is not cumulative and redundant, and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim of entitlement to service 
connection for a back disorder.
3.  Bilateral chondromalacia was not shown during service nor 
is there any medical evidence of a nexus between bilateral 
chondromalacia and service.


CONCLUSIONS OF LAW

1. The April 1997 rating decision denial of service 
connection for a back disorder is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the April 1997 rating decision, 
that denied the veteran's claim of service connection for a 
back disorder, is new and material and the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  Chondromalcia patella and was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for a Back Disorder

Service connection for back and right leg injuries was the 
subject of an April 1997 rating decision. That decision 
denied the veteran's claim. The veteran was notified of the 
determination by the RO in April 1997, and a notice of 
disagreement and an appeal did not ensue. 

The veteran was afforded proper due process and notice of the 
April 1997 rating denial of service connection for back and 
right leg injuries. 38 C.F.R. § 3.103 (2005). Absent the 
filing of a notice of disagreement within one year of the 
date of mailing of the notification of the denial of an 
appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005). 

In May 2001, the veteran requested re-evaluation of her claim 
for back and right leg pain, essentially reopening the claim. 
In the February 2002 the veteran's claim was considered based 
on the merits of service connection rather than whether new 
and material evidence had been received. The question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In light of the Board's obligation to address whether claims 
should be reopened the Board will review this claim based on 
whether new and material evidence has been received. The 
Board intimates no prejudice to the veteran in proceeding in 
this manner.  

The April 1997 rating decision is the last final disallowance 
of the veteran's claim of service connection for a back 
disorder.  In order to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a two-step 
analysis is required. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West 12 Vet. 
App. 203 (1999). The first step is to determine whether new 
and material evidence has been presented or secured since the 
time that the claim was previously and finally disal1owed on 
any basis. It should be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed." Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). The Board notes that during the veteran's claim, 
the provisions of38 C.F.R. § 3.156(a) were amended. See 66 
Fed. Reg. 45620-45632 (August 29, 2001). However, the amended 
version is only applicable to claims filed on or after August 
29, 2001. The change in the regulation therefore does not 
impact the present case since the veteran's request to reopen 
was received prior to August 29, 2001.  

A review of the April 1997 rating decision reveals that 
service medical records of the veteran were primarily 
considered. The service medical records show that the veteran 
was involved in a motor vehicle accident where she reported 
back complaints, and she reported back complaints thereafter.  
The se complaints were ascribed to other medical diagnoses 
and a low back diagnosis was not offered.  

Since the April 1997 rating denial additional evidence has 
been received. Among the evidence received are post-service 
medical records that reveal treatment for the veteran's 
complaints of low back pain, diagnosed as right lumbar 
radiculitis with lumbar facet syndrome. This evidence is 
pertinent and is neither cumulative or redundant evidence. 
The additional evidence establishes current disability a 
criteria for service connection, and as a result it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  In that new and material evidence 
has been received, the Board determines that the veteran's 
claim of service connection for a back disorder is reopened. 

II.  Service Connection for Bilateral Chondromalacia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b) (2005).  

The veteran's service medical records reveal that in March 
1981, she sustained an injury to the right knee solely 
diagnosed as an abrasion.  No further sequela was reported. 
The remainder of the veteran's service medical records, 
including physical examination records at separation from 
service, are absent for any complaints, findings, treatment 
or diagnoses referable to a knee disorder, including 
bilateral chondromalacia.

Post service clinical records from a military facility dated 
in May 2001 reveal left knee complaints, including pain three 
weeks in duration. No history of trauma or recent injury was 
reported and there was retro patellar crepitus. At a July 
2001 private physical therapy examination it was reported 
that the veteran had had increasing bilateral knee pain for 
15 years. Patella tracking and left medial collateral 
ligament laxity and pain were reported. In April 2002, the 
veteran was seen at a private facility for bilateral knee 
pain that was diagnosed as moderate RPPS, and early 
osteoarthritis bilateral knees.  

In April 2004 medical records from a military facility reveal 
the veteran had recent documented degenerative joint disease 
and bilateral chondromalacia. 

Analysis

The veteran contends that she has bilateral chondromalacia 
that is the result of her military service.  In order to 
establish service connection for the claimed condition, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

While service medical records reveal treatment for a right 
knee injury that was limited to a diagnosis of an abrasion 
that was without sequela. There are no service medical 
records referable to a bilateral disorder of the knees, 
including bilateral chondromalacia or arthritis for that 
matter. Knee symptoms, including pain and retro patellar 
tracking are first reported several years after service with 
a specific diagnosis of bilateral chondromalacia offered in 
2004. Osteoarthritis or degenerative joint disease of the 
knees is reported in 2002. Osteoarthritis of the knees is not 
shown during service or to a compensable degree within one 
year after the veteran's period of military service. Further, 
in terms of establishing service connection medical evidence 
of bilateral chondromalacia is not shown in service, and 
there is absolutely no medical evidence of a nexus or 
etiological link between the veteran's current disability of 
the knees and her period of military service. 

The Board is aware that the veteran has asserted a 
relationship exists between service and bilateral 
chondromalcia. It is noted though that as a layperson the 
veteran is not competent to give an opinion requiring medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Based on the foregoing, the Board concludes that the weight 
of the evidence is against the veteran's claim and service 
connection for bilateral chondromalacia is not warranted.   

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In May 2001 and in July 2002, VA sent letters notifying the 
veteran of the evidence necessary to establish her claims.  
The veteran has been informed of what she was expected to 
provide and what VA would obtain on her behalf, and asked her 
to provide VA with any evidence he may have pertaining to her 
appeal. The aforementioned letters satisfied VA's duty to 
notify. Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

VA also has a duty to assist the veteran in substantiating 
her claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements.  VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to her claims.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disorder, and to this 
extent the claim is allowed.

Service connection for bilateral chondromalacia is denied.  


REMAND

The veteran's claim of service connection for a back disorder 
has been reopened. Service medical records reveal treatment 
for injuries and a back complaint sustained in a motor 
vehicle accident. Subsequent service back complaints are also 
reported, without any definitive diagnosis referable to the 
back. Post service medical records reveal treatment for low 
back pain with radiculopathy and right lumbar radiculitis. 
Based on medical evidence of a back injury and back 
complaints during service and current back pathology, it is 
apparent that medical information is necessary to determine 
if there is any link or nexus.

Concerning service connection for tinea pedis, it is noted 
that a skin problem involving the plantar surface of the 
right foot diagnosed as a rash and dyshydrosis is shown in 
the veteran's service medical records.  Private dermatology 
records in 2003 reveal treatment for skin problems of the 
feet that apparently also involve the plantar surfaces, 
although diagnosed as tinea pedis. In light of the similar 
findings during and after service, yet different respective 
diagnoses, additional medical evidence is necessary to 
determine if there is any relationship between the service 
and post service medical findings.  

Review of the record shows that the veteran continues to 
complain of migraine headaches.  The last VA medical 
examination of the veteran's migraine disability was in 2001. 
A VA medical examination is necessary to determine the 
current severity of the veteran's service-connected migraine 
headaches disability.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination of the low back. 
After a review of the veteran's claims 
folder and service medical records, the 
examiner should clearly report all current 
low back disorders. The examiner is then 
requested to provide an opinion indicating 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that the veteran's low back 
disorder, is related to service. Any studies 
or tests that are needed to make 
determinations should be conducted 
accordingly. A written rationale and bases 
should support all conclusions. It is 
critical that the claims folder be made 
available to the examiner in conjunction 
with the examination.

2. The veteran should be afforded a VA 
dermatology examination of the feet. After a 
review of the veteran's claims folder and 
service medical records, the examiner should 
clearly report all current skin disorders of 
the feet. The examiner is then requested to 
provide an opinion indicating whether it is 
at least as likely as not (i.e., at least a 
50-50 degree of probability) that the 
veteran's current skin disability of the 
feet is related to service. Any studies or 
tests that are needed to make determinations 
should be conducted accordingly. A written 
rationale and bases should support all 
conclusions. It is critical that the claims 
folder be made available to the examiner in 
conjunction with the examination.

3.  The veteran should be afforded a VA 
medical examination to determine the extent 
of her migraine headache disability.   The 
examiner should report the frequency of 
prostrating attacks, if any, and express an 
opinion as to whether the disability causes 
severe economic inadaptability. Any studies 
or tests that are needed to make 
determinations should be conducted 
accordingly. The claims folder should be 
made available to the examiner in 
conjunction with the examination.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for a back 
disorder and tinea pedis, and an increased 
rating for migraine headaches are warranted. 
If the benefits sought are not granted, the 
veteran and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


